DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites the phrases “on one hand” and “on the other hand”. While the meaning is clear, it may improve readability of the claim to omit these phrases. Correction here is optional and left solely to Applicant’s discretion.
Claim 1 recites the language “mixing, at a second temperature, in the liquid phase, in a second reactor, the liquid hydrophobic organic phase . . . with a regeneration liquid”. Respectfully, this language is redundant: since the instant limitation already conveys that two liquids are being mixed. Also, readability may be improved by reducing the number of commas (i.e., by removing “in the liquid phase,”). Correction here is optional and left solely to Applicant’s discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16–25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “in order to subsequently obtain a treated liquid aqueous solution and a liquid hydrophobic organic phase charged with the at least one alkaline cationic species and the complementary anionic species”. Respectfully, this language is confusing because it is unclear which object has corresponds to the phrase “charged with”. Put another way, is the instant limitation requiring: (A) that both the treated liquid aqueous solution and the liquid hydrophobic organic phase are charged with the at least one alkaline cationic species and the complementary anionic species; or (B) that merely the liquid hydrophobic organic phase is charged with said species? Along these same lines, the instant claim also recites “in order to subsequently obtain a regenerated liquid hydrophobic organic phase and a regeneration liquid aqueous solution charged with the at least on alkaline cationic species and the complementary anionic species”. Similar to the analysis provided above, it is respectfully submitted that it is unclear which object corresponds to “charged with”: (A) both the regenerated liquid hydrophobic organic phase and the regeneration liquid aqueous solution; or (B) merely the regeneration liquid aqueous solution. For at least these reasons, claim 16 appears to be indefinite. In addition, the claims depending from claim 16 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Pugia1 discloses crown ethers functionalized with phosphonic acid monoalkyl esters. Pugia does not appear to teach or suggest each of the process of pending claim 1. E.g., Pugia does not appear to specify the first and second mixing steps (in first and second reactors, at first and second temperatures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
    

    
        1 Pugia et al., Effect of Sidearm Length upon Competitive Alkali Metal Solvent Extraction into Chloroform by Liphophilic Crown Phosphonic Acid Monoalkyl Esters, 58 Anal. Chem., 2723, 2723–2726 (1986).